Name: 87/338/EEC: Commission Decision of 15 June 1987 approving an addendum to the programme relating to the marketing of non-edible horticultural products notified by the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic policy;  marketing
 Date Published: 1987-06-27

 Avis juridique important|31987D033887/338/EEC: Commission Decision of 15 June 1987 approving an addendum to the programme relating to the marketing of non-edible horticultural products notified by the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 168 , 27/06/1987 P. 0051 - 0051*****COMMISSION DECISION of 15 June 1987 approving an addendum to the programme relating to the marketing of non-edible horticultural products notified by the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) (87/338/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 9 July 1986 the Belgian Government forwarded an addendum to the programme approved by Commission Decision 81/278/EEC (3) relating to the marketing of non-edible horticultural products and on 3 March 1987 submitted supplementary information; Whereas the aim of the addendum to the programme is to modernize and rationalize marketing structures and introduce a more transparent marketing system so as to increase producers' incomes, strengthen the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the marketing of non-edible horticultural products; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the marketing of non-edible horticultural products forwarded by the Belgian Government on 9 July 1986, concerning which supplementary information was submitted on 3 March 1987 pursuant to Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 123, 7. 5. 1981, p. 34.